Citation Nr: 9922675	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Increased rating for arthritis of the right (major) 
shoulder, currently evaluated
as 20 percent disabling.

2.  Increased rating for arthritis of the left (minor) 
shoulder, currently evaluated
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran had active service from December 1934 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO rating decision which evaluated the 
veteran's right shoulder disorder as 10 percent disabling and 
his left shoulder disorder as 10 percent disabling.  In a 
March 1999 rating decision, the RO increased the disability 
rating assigned to the arthritis in each shoulder to 20 
percent.      


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right shoulder arthritic disorder is 
manifested by pain, stiffness, and limitation in range of 
motion no worse than at the shoulder level, with no recurrent 
subluxation or dislocation.

3.  The veteran's left shoulder arthritic disorder is 
manifested by pain, stiffness, and limitation in range of 
motion no worse than at the shoulder level, with no recurrent 
subluxation or dislocation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for arthritis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic Codes 5003-
5201 (1998).


2.  The schedular criteria for a rating in excess of 20 
percent for arthritis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.71a, including Diagnostic Codes 5003-5201 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the file reveals that the veteran has long been 
service-connected with a 100 percent disability rating for 
osteoarthritis of numerous joints and for generalized 
arthritis.  A February 1982 RO rating action included a 50 
percent disability rating for service-connected generalized 
arthritis with torn rotator cuff in the left shoulder.  He 
has also been in receipt of special monthly compensation, on 
account of loss of use of both feet, effective since July 
1968, and a higher level of special monthly compensation, 
based upon the additional disability of generalized arthritis 
independently ratable at 50 percent, since March 1976.

VA X-rays of the shoulders, performed in December 1982, 
revealed mild degenerative changes with torn rotator cuffs in 
both the right and left shoulders.  A June 1985 record from 
the Geisinger Medical Center indicated that the veteran had 
developed rotator cuff tears of both shoulders which were 
felt to be due to the fact that he had been using crutches 
for the past 18 years.      

In an April 1991 RO decision, the veteran was given separate, 
non-compensable ratings for arthritis of the left and right 
shoulders.  

At a September 1991 orthopedic compensation examination 
performed for VA, the examiner noted that the veteran 
reported that he had pain in his shoulders from rotator cuff 
problems.  An August 1994 record from the Geisinger Medical 
Center specifically stated that the veteran had rotator cuff 
tears bilaterally as a result of using crutches for the past 
20 or so years because of his service-connected hip 
disability.

In a September 1994 statement, the veteran reported that 
movement of his shoulders caused constant excruciating pain.     

An October 1994 record from the Geisinger Medical Center 
indicated that the veteran's shoulders had limited range of 
motion, with pain throughout any range.  

Upon VA examination in October 1994, it was reported that the 
veteran had arthritis in both shoulders.  The examiner noted 
that, with each shoulder, the veteran was able to flex to 160 
degrees and abduct to 180 degrees.  He reported bilateral 
crepitus on manipulation, no effusion, and no subluxation.  
The diagnosis was osteoarthritis of both shoulders.  

By way of a December 1994 decision, the RO evaluated the 
arthritis in each of the veteran's shoulders as 10 percent 
disabling. 

In a February 1995 letter, the veteran's private physician, 
Rodwan K. Rajjoub, M.D.,  F.A.C.S., reported that the veteran 
had a rotator cuff problem, dating back some 25 years, which 
was related to service. 

In his March 1995 Notice of Disagreement, the veteran stated 
that his bilateral shoulder disorder caused excruciating pain 
on movement.   

On VA examination in June 1995, it was noted that the veteran 
reported pain in both shoulders.  The examiner noted that the 
veteran had full range of motion of both shoulders, and that 
X-rays of the shoulders did not show any distinct 
abnormalities other than the aging changes of the veteran's 
eighty years.  The impression on the report following July 
1995 X-rays was minimal osteoarthritic changes - both 
shoulders.    

A September 1995 VA examination report noted that X-rays of 
the shoulders showed minimal arthritic changes consistent 
with the veteran's age.

Upon VA examination of the joints performed in November 1996, 
the function of the upper extremities was reported to be 
relatively good.  The examiner noted that there was full 
range of motion in the shoulders, and that X-rays showed only 
minor degenerative changes consistent with the veteran's age.  

On VA examination performed in September 1998, it was noted 
that the veteran had pain in both shoulders in trying to use 
his crutches and when trying to raise his arms over his head.  
There was no swelling, heat, or redness seen in either 
shoulder.  The examiner noted that the veteran did not have 
any additional restriction or limitation of motion or 
functional impairment which would occur during flare-ups.  It 
was also reported that he did not have any dislocation or 
recurrent subluxation of the shoulders and that he had no 
symptoms or signs of having inflammatory arthritis.  Physical 
examination revealed that he had forward flexion in both 
shoulders to 120 degrees, at which time he started getting 
pain in the lateral aspect.  It was reported that he could go 
up to 130 degrees, albeit with pain.  The examiner also noted 
that shoulder adduction and shoulder forward flexion were 
normal at 0-180 degrees.  Shoulder abduction on both sides 
was to 120 degrees.  The veteran could go further, up to 130 
degrees, with pain in the lateral aspects of the shoulders.  
Shoulder external rotation on was to 90 degrees without pain 
bilaterally; internal rotation right and left was to 90 
degrees without pain.  Shoulder strength was reportedly 5/5 
bilaterally.  X-rays of the shoulders taken in September 1998 
showed moderate degenerative changes and calcific tendinitis 
on both shoulders.  The diagnosis included moderate 
degenerative arthritic changes of both shoulders with 
calcific tendinitis of both shoulders.  

Upon VA examination in February 1999, it was noted that the 
veteran's shoulder symptoms included pain, stiffness, and 
fatigability which were getting worse over time.  It was 
reported that he had no history of swelling or redness, 
weakness, incoordination, or weakened movement, and that he 
did not describe any episodes of recurrent subluxation or 
dislocation with regard to either of the shoulders.  He 
stated that driving his wheelchair and using his hands above 
the horizontal position precipitated his shoulder pain, and 
that he took Oxychodone to control his symptoms.  The 
examiner stated that he would estimate that, during a flare-
up, the veteran's functional impairment rose by 20-30 percent 
above the baseline.  It was noted that he had undergone no 
surgery and no injections in the shoulders and did not use 
any crutches, brace, or cane, but did use Canadian crutches 
to walk indoors, and also used a wheelchair.  Physical 
examination revealed no swelling, heat, or redness.  
Regarding the right shoulder, the veteran could actively flex 
to 140 degrees, abduct to 130 degrees, externally rotate to 
80 degrees, and internally rotate to 40 degrees.  He had a 
positive impingement sign and subcoracoid tenderness.  The 
left shoulder reportedly exhibited flexion to 150 degrees, 
abduction to 140 degrees, external rotation to 80 degrees, 
and internal rotation to 30 degrees.  Repeated use of the 
left shoulder reportedly reduced range of motion by 
approximately 10 degrees in each direction.  Radiographs 
showed calcific tendinitis in bilateral shoulders with some 
evidence of arthrosis.  The clinical impression was calcific 
tendinitis with bilateral shoulder impingement, with 
degenerative joint disease changes in the acromioclavicular 
joint.

Based upon the above examination, the RO, in March 1999, 
increased the disability ratings for the veteran's arthritis 
to 20 percent in each shoulder.  In subsequent statements, 
the veteran continued to assert that his symptoms warranted 
higher evaluations.   

II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999), 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the current  ratings assigned 
for his service-connected arthritis in each of his shoulders 
and, similarly, the claims are well grounded.

We note that the United States Court of Appeals for the 
Federal Circuit recently issued a decision which casts some 
doubt upon the above holdings of the Court of Appeals for 
Veterans Claims as to the proposition that a veteran's claim 
for a higher rating is well grounded simply because the 
veteran asserts increased disability.  See Glover v. West, 
___ F.3d ___, No. 99-7015, (Fed. Cir. Aug. 2, 1999).  
Therein, the Court stated:

[T]he veteran must come forward with at least some 
evidence that there has in fact been a material 
change in his or her disability when that veteran 
seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not 
evidence of a material change in that disability 
and is insufficient to trigger the agency's 
responsibility to request a reexamination.

Id., slip op. at 6 (emphasis in original).  In this case, the 
RO has already gone ahead and accorded the veteran additional 
examinations.  Thus, to whatever extent the RO went farther 
than the law requires, any such error was harmless to the 
veteran.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In the instant matter, the Board is satisfied that all 
relevant facts have been properly developed in this case.  
Post-service medical records have been associated with the 
claims file, and the veteran was examined as recently as 
February 1999. 

Turning to the most recent medical evidence, the Board first 
notes that the reports of X-rays on file document 
degenerative changes in both shoulders.  In addition, the 
Board notes that range-of-motion testing on the most recent 
VA examination in February 1999 indicated that the veteran's 
right shoulder had forward flexion to 140 degrees, abduction 
to 130 degrees, external rotation to 80 degrees, and internal 
rotation to 40 degrees.  The February 1999 examination also 
revealed that the left shoulder had forward flexion to 150 
degrees, abduction to 140 degrees, external rotation to 80 
degrees, and internal rotation to 30 degrees.  The Board 
finds it pertinent that physical examination found that 
neither shoulder exhibited swelling, redness, weakness, 
incoordination, weakened movement, or recurrent subluxation 
or dislocation.  Pain on flare-ups was reported to increase 
the veteran's functional limitation by 20-30 percent.  
Repeated use was noted to reduce range of motion in the left 
shoulder by approximately 10 degrees in either direction.  A 
positive impingement sign and subarachnoid tenderness were 
also noted.   

The disability due to the veteran's service-connected 
arthritis is currently evaluated as 20 percent disabling in 
each shoulder under 38 C.F.R. § 4.71, Diagnostic Code (DC) 
5003.  The veteran and his representative have asserted that 
the pain, stiffness, fatigability, and limitation of motion 
caused by the arthritis in both shoulders makes these 
disorders more disabling than reflected in the current 20 
percent ratings.

The Board notes that arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See DC 5010, referring to DC 5003 (for 
degenerative arthritis).  Diagnostic Code 5201 identifies the 
disability ratings appropriate for limitation of motion of 
the arm.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 


A.  Increased rating for arthritis of the right shoulder

As noted above, the disability due to the veteran's service-
connected right shoulder arthritis is evaluated based on the 
extent to which it limits the range of motion of his right 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201, provides for a 
40 percent disability rating when there is limitation of 
motion of the major arm to 25 degrees from the side; a 30 
percent disability rating when there is limitation of motion 
of the major arm to midway between the side and the shoulder; 
and a 20 percent disability rating when there is limitation 
of motion of the major arm at the shoulder level.  Therefore, 
in order for the veteran's arthritis of the right (major) 
shoulder to receive a rating in excess of 20 percent under 
this provision, his range of motion would have to be limited 
to midway between the side and the shoulder level.  

Review of the results of the February 1999 physical 
examination reveals that, at times other than during flare-
ups, the veteran was able raise his arms well above the 
shoulder level.  Specifically, the examination report reveals 
that he had forward flexion to 140 degrees, abduction to 130 
degrees, and external rotation to 80 degrees.  While these 
baseline measurements of the range of motion of the right 
shoulder are reportedly reduced by 20 to 30 percent during 
flare-ups, such reductions would, at most, only limit range 
of motion of the arm at the shoulder level.  Since range of 
motion of the right shoulder is not shown to be limited to 
the point midway between the side and the shoulder level even 
after repeated use or during flare-ups, an increased rating 
to 30 percent under Diagnostic Code 5201 is not warranted.

The Board notes that the veteran's right shoulder disorder 
cannot be given a higher rating under any of the other 
provisions used in addressing disabilities associated with 
the shoulder, because his current disability does not include 
ankylosis, some other impairment to the bones involved in 
shoulder movement, or dislocation or subluxation of the 
shoulder.   See 38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 
5202, and 5203.

The preponderance of the evidence shows that the impairment 
from the service-connected right shoulder disorder is no more 
than 20 percent disabling.  As the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 20 
percent rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The Board has considered the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), wherein it was held that ratings based 
upon limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and that the effects of pain and other 
symptoms on use and flare-ups must be taken into account in 
rating the disability.  In this regard, while the latest VA 
examinations revealed complaints of pain limiting the 
veteran's reported range of motion by 10 degrees (September 
1998) and by 20-30 percent (February 1999), the Board 
concludes, as explained above, that, even with the reduced 
degree of range of motion produced by flare-ups and 
repetitive motion, the veteran has not met the criteria for a 
higher rating.  There is no indication that he currently has 
right shoulder pain that causes functional loss of motion of 
the arm or shoulder in excess of that already  contemplated 
in the assigned evaluation.


B.  Increased rating for arthritis of the left shoulder

The disability due to the veteran's service-connected 
arthritis of the left shoulder, his minor arm, has also been 
evaluated based upon the extent to which the arthritis  
limits the range of motion of that arm.  The Board notes that 
Diagnostic Code 5201 provides for a slightly different scale 
of disability ratings for disorders causing limitation of 
motion of the minor arm.  DC 5201 provides for a 30 percent 
rating for limitation of motion of the minor arm to 25 
degrees from the side.  Any limitation of motion of the minor 
arm that is less extreme is rated as 20 percent disabling.

The February 1999 examination also revealed that the left 
shoulder had forward flexion to 150 degrees, abduction to 140 
degrees, external rotation to 80 degrees, and internal 
rotation to 30 degrees.  Pain on flare-ups was reported to 
increase the functional limitation by 20-30 percent, and 
repeated use was noted to reduce range of motion by 
approximately 10 degrees.   Since the most recent records of 
range of motion testing show that the veteran could raise his 
arm much further than a point 25 degrees from his side, even 
during periods of flare-ups or after repeated use, a 
30 percent rating under Code 5201 is not in order.   

Since no evidence on file indicates ankylosis of 
scapulohumeral articulation, or impairment of the humerus, 
scapula, or clavicle, evaluation of the veteran's left 
shoulder arthritic disorder under Diagnostic Codes 5200, 
5252, and 5203 is not warranted.

The preponderance of the evidence shows that the impairment 
from the service-connected arthritis of the left shoulder is 
no more than 20 percent disabling.  As the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and an increase in the current 20 
percent rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The DeLuca considerations noted in the above analysis as to 
the right shoulder disorder have also been considered in 
reference to the veteran's left shoulder problems.  
Similarly, any limitation of motion of the left shoulder due 
to pain, flare-ups, or repeated use is already contemplated 
in the currently assigned 20 percent disability rating.  

No other disability of the shoulders is shown, and the 
current disorders are not shown to warrant consideration 
under any other diagnostic code sections.



ORDER

An increased rating, above 20 percent, for the veteran's 
service-connected arthritis of the right shoulder is denied. 

An increased rating, above 20 percent, for the veteran's 
service-connected arthritis of the left shoulder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

